Title: To George Washington from George Reid, 8 June 1782
From: Reid, George
To: Washington, George


                  
                     Dr Sir
                     Albany 8th June 1782
                  
                  I was Hon’d with a letter from your Excellency adressed to Colo.
                     Tupper, dated the 29th ultimo, in which you wish the Contl Troops together as
                     near as Circumstances will admit. As soon as all the N. York State Levies
                     arrive, I hope I shall be able to have the second Regt (which is at present
                     very much scattered) Collected at Fort Plaine, the most central post on Mohawk
                     River, and where they will be ready to Operate, wherever there may be Necessity
                     the first Regimt have not been Seperated; but Garrison Saratoga—Several small
                     parties of Indians have made their appearance near Mohawk River lately. The
                     Week before last, a scout of our people fell in with one of the Enemy in the
                     night; when several shots were exchanged from both parties, by which we had two
                     men wounded; the enemy scamperd Off, and left three Indian packs on the ground;
                     by which it is supposed some of them must have been Mortaly wounded.
                  I must inform you that we are almost destitute of Cartridges in
                     this Quarter; the few that are on hand, are much too small being made for the
                     Militias arms—I wish a Quantity of Musquet ball, Cartridge paper, &
                     thread, may be Ordered on as soon as possible; there is powder in store
                     sufficient for the present.
                  The Quarter Master at this post is destitute of almost every
                     thing we stand in need of. If a supply of papper, in particular, is not sent
                     very soon, every thing in this District will be throwd into Confution.
                  My Dr sir, give me leave to inform you, that about six or seven
                     weeks since, I had the Missfortune to fall with my horse, whereby I Received a
                     very bad hurt, which Occasioned my not Joining here untill the last of May, on
                     my arrival Colo. Tupper pressed on to Joine his Regt. I wait you further Orders
                     or Commands, and am with the greatest Esteem Your Excellencys Most Obedt Hble
                     Servt
                  
                     Geo. Reid
                     
                  
               